          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  BATESVILLE DIVISION

CHRISTOPHER DON PENNINGTON
ADC #149290                                            PLAINTIFF

v.                      No. 1:19-cv-49-DPM

WENDY KELLEY, Director, Arkansas
Department of Correction Central Office;
LOMAN JOHNSON, Captain, Food Prep
Supervisor, ADC Grimes Unit; and
LARRY BAILEY, Maintenance
Coordinator, Grimes Unit                            DEFENDANTS

                          JUDGMENT
     Pennington's amended complaint is dismissed without prejudice.



                              D.P. Marshall fr.
                              United States District Judge
